ORDER
This case comes before the court on a petition for writ of habeas corpus wherein petitioner challenges his present placement at the Rhode Island Training School. After careful consideration of this matter, we hereby grant the petition for writ of habeas corpus and direct that the Department of Children and Their Families find an alternative placement for petitioner other than the Rhode Island Training School within 7 days of this order. In selecting an alternative placement, the Department may consider, but is not limited to, placing petitioner at the Juvenile Diagnostic Center.